Citation Nr: 0731898	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1..Entitlement to service connection for cervical spine/neck 
disability.

2.  Entitlement to service connection for left shoulder 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife






ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to February 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the Nashville, Tennessee Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Travel 
Board hearing was held before the undersigned on November 30, 
2006; a transcript of the hearing is of record.  

The issue of entitlement to service connection for left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

A cervical spine injury was not shown in service or within 
the first postservice year and the record contains no 
probative evidence relating current cervical spine disability 
to the veteran's active service.






CONCLUSION OF LAW

Cervical spine disability was not incurred in active service, 
nor may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. 3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  Additionally, a March 2006 letter provided the 
veteran with notice regarding criteria for rating the 
disability at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and to supplement the record after notice 
was given.  Additionally, a May 2006 statement of the case 
(SOC) readjudicated the claim after complete notice was 
given.  The veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence pertaining to the veteran's cervical spine 
disability.  The Board has also considered whether a VA 
medical examination is necessary for proper adjudication of 
the veteran's claim.  An examination or opinion is necessary 
if the evidence of record:  (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  In the instant case, the evidence does not 
establish that the veteran suffered a cervical spine injury 
in service.  Consequently, a VA examination is unnecessary.  

The veteran has not identified any additional evidence 
pertinent to this claim and affirmatively indicated in June 
2005 that he had no further evidence to submit.  Although the 
veteran did indicate at his November 2006 hearing that he 
received treatment for his left shoulder soon after service 
in the 1970s (and documentation of such treatment is not 
currently of record), he did not allege that he had any 
treatment for his neck during that time frame.  VA's 
assistance obligations in relation to his claim for neck 
disability are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Service medical records reveal that on January 1970 pre-
induction examination the upper extremities and the spine 
were both found to be normal and the veteran did not report 
any prior or current problems with either area.  In January 
1971 the veteran sought medical attention for a cracking 
sound and complaints of sharp pain in his left shoulder.  He 
indicated that he had had the problem for about 1 month.  
Physical examination noted the cracking sound but found no 
overall deficit in the shoulder.  The veteran did complain of 
some tenderness to touch.  A subsequent January 1971 
orthopedic consultation noted that the veteran complained of 
pain in the left shoulder from an old injury as a child.  
Physical examination showed no tenderness or atrophy.  There 
was a "snapping" felt on elevation of the shoulder but no 
pain.  X-rays were within normal limits and the diagnostic 
impression was probable scar formation in the affected left 
shoulder region.  In February 1971 the veteran was 
recommended for discharge due to mental and physical 
inaptitude and defective attitude.  It was noted that he had 
had extreme difficulty adjusting to the rigorous demands of 
recruit training and had been physically and mentally 
incapable of completing such training.  The veteran was 
advised that he was not being discharged for medical reasons 
and signed a statement to that effect.  At that time it was 
noted that the only injuries that the veteran had during 
service were a urinary tract infection and pain in his 
shoulder and that both conditions were treated.  He was 
advised that if he disagreed with this finding he could 
undergo a separation examination but he apparently chose not 
to have such an examination. 

In September 2002 the veteran was granted Social Security 
disability benefits due to severe impairments including 
arthritis and osteoporosis of the knees, shoulders and back 
and adjustment disorder with a depressed and anxious mood. 

A February 2005 VA history and physical noted that the 
veteran had a history of chronic neck and back pain secondary 
to injuries in the past.  He was being evaluated for 
paralysis of the lower extremities and upper extremity 
weakness, which had begun in mid December.  A December MRI 
had shown moderate to severe central stenosis at C5-C6 with 
lateral impingement of the spinal cord at T12 through L1.  It 
was noted that the veteran reported that he had experienced a 
work related injury in the military, from which time he 
reported neck arthropathies.  In approximately 1994 he 
experienced a fall down a flight of stairs, which resulted in 
injury to his back from which time he experienced back and 
knee pain.  The diagnostic assessment was anterior cervical 
spondylolisthesis with myelopathy. Later in February 2005 the 
veteran underwent an anterior cervical discectomy and fusion 
C5-6.   

In his March 2005 claim the veteran indicated that he was 
discharged from Marine Corps boot camp because of a neck 
injury that was a result of falling on his neck while 
climbing the ropes in basic training. 

In his August 2005 Notice of Disagreement the veteran 
indicated that his accident in 1995 resulted in injury to L5-
L6, not injury to his cervical spine.  He further indicated 
that the specific day he fell from the ropes in basic 
training was January 3, 1971.  

In his July 2006 Form 9 the veteran indicated that he did 
have a childhood injury to the hip but not to the shoulder 
and back.  

At his November 2006 hearing the veteran testified that when 
he was running the obstacle course in basic training, the 
first thing up was the ropes.  He stated he was supposed to 
go up the ropes, grab the reign and give his name, rank and 
what platoon he was in.  He indicated, however, he got about 
3/4 of the way up and the next thing he knew he was on the 
ground and that was all he remembered until he woke up in 
sick bay.  The whole incident, he stated, was basically a 
blur because after that they kept him on Demerol.  He 
indicated that he believed he was treated by a field medic at 
sick bay on the base.  He reported he stayed over night there 
and was released in the morning.  He stated that after the 
incident he would spit up blood quite a lot and medical staff 
could never determine the reason for that; they thought he 
was biting his tongue to get out of the service but they 
could not find any puncture marks or anything like that.  He 
stated he also experienced headaches and shoulder problems.  
He reported he could only raise his arm about half way up, 
could not extend it to the left and could not touch his 
shoulder or his chin to his shoulder.  He reiterated that he 
had a pre-existing injury to his hip but not to his shoulder.  
The veteran indicated that at separation he was given the 
option of leaving service immediately or waiting 96 days to 
get a medical evaluation pertaining to his neck and 
associated symptomatology.  Being 17 years old, he noted, he 
opted to leave immediately.  He stated he did not know what 
happened to his medical records from service but assumed that 
they were just locked away in a file cabinet.  He stated 
after he was discharged, he toughed things out a few years 
and then probably in 1974 he took his wife to the doctor.  
His wife testified that the veteran was crying while driving 
because moving his shoulder caused so much pain.  She 
reported they consulted the private family physician who 
found that he may have had bursitis or another type of 
shoulder condition.  She indicated he was then treated with a 
series of cortisone shots about every year and a half or two.  
She also noted that the veteran's headaches had been ongoing 
since 1979.  The veteran further testified that his arm and 
shoulder pain was ongoing since service until one day he 
could not take it any longer.  He also stated he had ongoing 
headaches since service and could not get any relief for them 
for a long time until he finally received purinol, which 
helped him manage them.  His wife further testified that in 
1995 the veteran fell down the steps and hurt his knees and 
lower back; the fall had nothing to do with his left shoulder 
or neck.  He stated that from 1995 on he had had 14 
surgeries.  He noted that when his surgery for spinal 
stenosis at C5-6 was done, the surgeons thought they were 
going to have to cut the bone but when they opened up the 
area and put pressure on it the bone just fell out in three 
pieces.  The veteran and his wife had gone through the 
possibilities with the veteran's neurologist as to what may 
have caused the veteran's condition and could not come up 
with any answers other than his injury in the military.  The 
veteran also added that he did not remember the exact day 
that the accident in service happened but it was around the 
time of his birthday, January 10. 


III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where a veteran served continuously for 90 days or more and 
certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002). 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is abundantly clear from the record that the veteran has a 
current neck disability.  There is no documentation of 
record, however, of any neck injury in service or any 
relationship between service and the current neck disability.  
Although the veteran is competent to testify regarding such 
injury, in the instant case, the Board does not find his 
testimony credible.  Notably, the veteran specifically 
indicated in his August 2005 NOD that he fell from the ropes 
and injured his neck on January 3, 1971.  Then at his 
November 2006 hearing he indicated that he was not sure of 
the exact date that he fell, indicating that it was sometime 
around the time of his birthday, January 10.  Also, part of 
the veteran's description of the rope incident was vague in 
that he mentioned that he made it about 3/4 of the way up the 
rope but did not mention what happened to make him fall and 
how he happened to injure his neck.  Given the area of the 
alleged injury it is possible that the veteran might not 
remember why he fell.  There clearly would have been 
witnesses in the form of fellow servicemen, however, who 
likely would have explained to him what happened to him after 
the fact.  Further, the Board finds it highly unlikely that a 
fall from such a great distance involving an injury to such a 
vulnerable area as the neck would not have been captured in 
the service medical records.  Not only should there be an 
initial account of the treatment of the injury sustained, but 
one would also expect, given that the veteran indicated that 
he "woke up" in sick bay, that he would have been put on a 
profile for at least a short period of time after being 
released the next day and that such profile would also be 
part of the records.   The service medical records, however, 
show no account or treatment of the injury, and no 
documentation of a subsequent profile.  Although the veteran 
indicated at his November 2006 Board hearing that he assumed 
that his medical records from service were just locked away 
in a file cabinet, there is no indication other than this 
bare speculation that any inappropriate stewardship of the 
records occurred.  In sum, given that there is no 
documentation of the veteran's alleged injury in the service 
medical records and the veteran's own account of the injury 
is not credible, the weight of the evidence is against 
finding that the veteran had a neck injury in service.  
Further there is no evidence of record to suggest 
manifestation of neck disability within the first postservice 
year and the veteran has not alleged that he received any 
medical treatment for neck disability during this time.

The record also contains no competent evidence of any nexus 
between current neck disability and the veteran's military as 
there is no medical documentation showing any relationship 
between service and current neck disability.  Although the 
veteran alleges that his current neck disability is related 
to service, as a layperson, his allegations are not competent 
evidence of a medical diagnosis or nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Also, as explained 
above, VA did not have a duty to secure a medical examination 
or opinion in this case.

Given that it is not established that a neck disability 
became manifest in service or   within the first post service 
year and given that there is no competent evidence of a nexus 
between service and current neck disability, the 
preponderance of the evidence is against this claim and it 
must be denied.  



ORDER

Entitlement to service connection for neck disability is 
denied.  



REMAND

As noted above the veteran had at least some level of left 
shoulder problems in service.  Also, at least according to 
Social Security records, he appears to have some level of 
current shoulder disability.  Further, at his November 2006 
Board hearing he and his wife indicated that he received 
treatment for left shoulder disability in the form of 
cortisone injections soon after service.  As records of this 
treatment would show continuity of shoulder symptomatology 
after discharge and the RO has not attempted to obtain such 
records, a remand is necessary to make such an attempt.  If 
such records are obtained, a VA examination to evaluate the 
presence of current left shoulder disability and to provide 
an opinion regarding medical nexus will be warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for left 
shoulder disability since military 
service, to specifically include the 
source of the treatment he received in or 
around 1974.  The RO should then secure 
copies of all available records from all 
sources identified.

2.  If, and only if, the RO is able to 
obtain records of left shoulder treatment 
in or around the time frame of 1974, it 
should arrange for a VA examination by an 
appropriate physician to determine whether 
the veteran has a current left shoulder 
disability, and if so, the likely etiology 
of that disability.  The veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion 
whether any left shoulder disability is at 
least as likely as not related to the 
veteran's military service.  The examiner 
should explain the rationale for the 
opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


